                     Case 1:19-cr-03105-MV Document 16 Filed 09/18/19 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable John F. Robbenhaar
                                                       Arraignment
Case Number:              19cr3105 MV                           UNITED STATES vs. CADMAN
Hearing Date:             9/18/2019                             Time In and Out:           10:28 a.m./10:31 a.m.
Courtroom Deputy:         K. Hernandez de Sepulveda             Digital Recording:         Rio Grande
Defendant:                Tristian Cadman                       Defendant’s Counsel:       Jeffrey Buckels
AUSA:                     Eva Fontanez                          Pretrial/Probation:
Interpreter:              N/A
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Tuesday, October 08, 2019
☒     Discovery Order electronically entered                    ☐    Discovery Order previously entered
☒     Case assigned to: Judge Vazquez
☒     Trial will be scheduled by presiding judge                ☐    Trial currently set
☐     Defendant waives Detention Hearing
Custody Status
☐     Defendant
☐     Conditions
Other
☐
